DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
This Office Action is in responsive to the amendments/arguments dated 09/22/2021. Claims 1-20, 22 and 31 have been cancelled. Claims 21, 23, 24, 28, 30, 32, 33 and 37 have been amended. Currently, claims 21, 23-30 and 32-38 are pending for consideration.

Terminal Disclaimer
The terminal disclaimer filed on 09/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,804,911 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	Claims 21, 23-30 and 32-38 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Consider claim 21, the best art found during the examination process, Bisanti, discloses a frequency synthesizer system comprising a clock circuitry configured to generate a clock signal, a first phase locked loop (PLL) configured to generate a reference signal, and second PLL configured to generate the RF signal but does not specifically disclose, suggest or imply wherein 
Therefore, claims 21 and 23-29 are allowed.
Consider claim 30, it contains similar allowable subject matters as indicated in claim 21 above; therefore, claims 30 and 32-38 are allowed for the same reason.

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Junpeng Chen/
Primary Examiner, Art Unit 2645